department of the treasury washington dc person to contact telephone number refer reply to op pe ep t date ae oct ke internal_revenue_service index nos legend taxpayer a taxpayer o w taxpayer a taxpayer o u taxpayer i m date date date ira x dear this ig in response to the request for letter_ruling submitted on your behalf by your authorized representative in which a letter_ruling under section the a following facts and representations support your ruling_request of the internal_revenue_code is requested taxpayer a whose date of birth was date died during at her death taxpayer a owned ira x which consisted of assets of maintained by taxpayer e taxpayer a's husband at his death which was converted into ira x on date on date which date was approximately four months after date and an individual_retirement_arrangement ira taxpayer a named taxpayers b on date c her three sons d taxpayer b the beneficiaries of her ira x is the oldest of taxpayer a's three sons as dir taxpayer a has been receiving distributions from her taxpayers b ira x based on her single life expectancy recalculated annually distributions of the amount remaining in ira x beginning in over the life expectancy of taxpayer b taxpayer a’s three sons and the oldest named beneficiary of ira x c and d wish to receive the oldest of based on the above facts and representations you through your authorized representative request the following letter_ruling that for calendar years after taxpayer a’s death distributions from taxpayer a’s ira x may be made over the life expectancy of taxpayer b taxpayer a’s oldest son and the oldest of her three named ira x beneficiaries notwithstanding that during taxpayer a's lifetime distributions from ira x to her were made over her recalculated life expectancy the year of with respect to your ruling_request sec_408 a of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained and the incidental death_benefit requirements of code sec_401 a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 c of the code provides in relevant that for purposes of this paragraph the term part required_beginning_date means april following the calendar_year in which the employee ira holder attains age of the calendar_year code sec_401 b i provides that where distributions have begun over life expectancy cies in accordance with subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii of the date of death as sec_1 a -1 of the proposed_regulations q a d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the plan participant’s ira holder’s required_beginning_date the designated_beneficiary will be determined as of sec_1 a -1 of the proposed_regulations q a in the f-1 a provides that where an employee's benefit is form of an individual_account and is to be distributed over a period not extending beyond the life expectancy of the employee or the joint and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and at least equal to for each succeeding calendar_year must be the quotient obtained by dividing the employee’s benefit by the applicable life expectancy sec_1 a -1 of the proposed_regulations q a f-1 d provides that the term applicable life expectancy means the life expectancy or the joint life and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which however pursuant to e- the life expectancy was calculated through e-8 of the proposed_regulations if the life expectancy is recalculated the applicable life expectancy will be the expectancy so recalculated sec_1 a -1 of the proposed_regulations q a f-3a provides generally that with respect to individual_account_plans from which distributions have commenced prior to the employee's death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401 a a ii if said distributions are made in accordance with q a f-1 rule sec_1 a -1 of the proposed_regulations q a e-5 a provides in relevant part that except as afl otherwise provided in paragraph f individual is designated as employee as designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period of the applicable_date for determining the a beneficiary with respect to an if more than one sec_1 a -1 of the proposed_regulations q a that the life expectancy of e-8 provides in pertinent part a non-spouse beneficiary may not be recalculated also provides in pertinent part expectancy of either a plan participant ira holder or his beneficiary is being recalculated the recalculated life expectancy is reduced to following the calendar_year of the ira holder’s or beneficiary’s death at the end of the calendar_year that if the life q a e-8 in this case taxpayer a elected to treat her ira as her own in husband's taxpayer e’s calendar_year in which he died date on which she elected to treat her husband's ira as her own ira x taxpayer a will be treated as having timely designated taxpayer b the same furthermore on the same she named her three sons as the beneficiaries of her for purposes of code sec_401 a as the beneficiary of her ira x her oldest son thus the issue presented in this case is whether post death distributions from taxpayer a‘s ira x may be made over taxpayer b’s life expectancy although distributions from ira x during taxpayer a’s life were made over taxpayer a‘s single recalculated life expectancy and not over taxpayer a’s and taxpayer b s joint life expectancy without violating the a b i proposed_regulations q a f-3a as described in sec_1 a -1 of the at least as rapidly rule_of code section in this case as noted above taxpayer a timely - thus taxpayer a could have designated taxpayer b as her beneficiary for purposes of code sec_401 received distributions over her and taxpayer b’s joint life expectancy during her lifetime have complied with the minimum_required_distribution rules instead taxpayer a chose to receive distributions over her single life expectancy recalculated in effect taxpayer a received distributions in amounts greater than the required minimums or her lifetime distributions in other words chose to accelerate receipt of such distributions would taxpayer a’s election to accelerate distributions does not affect the determination above that taxpayer a’ sec_2b as her beneficiary resulted in timely designating taxpayer b code sec_401 required distributions being those computed using taxpayer a’s and taxpayer b‘s joint and thus although taxpayer b’s life survivor life expectancy expectancy was not used in computing lifetime distributions it may be used to determine post-death to taxpayer a required distributions to taxpayer a’s beneficiaries short if post-death distributions are calculated using the life expectancy of taxpayer a‘s designated_beneficiary taxpayer b expectancy to determine the amount of her required lifetime distributions since taxpayer a could have used taxpayer b‘s life at least as rapidly rule will not be violated the in in this case as noted above taxpayer a’s life of the end of the calendar_year following the calendar_year of her expectancy was being recalculated death her life expectancy for purposes of code section therefore required a distributions to taxpayer a’s beneficiaries will be those computed using the life expectancy of taxpayer b and therefore designated_beneficiary will be reduced to thus as her oldest therefore with respect to your ruling_request the service concludes as follows that for calendar years after taxpayer a’s death distributions from taxpayer a’s ira x may be made over the life expectancy of taxpayer b taxpayer a’s oldest son and the oldest of her three named ira x beneficiaries notwithstanding that during taxpayer a’s lifetime distributions from ira x her were made over her recalculated life expectancy the year of to this ruling is directed solely to the taxpayer who requested it not be used or cited by others as precedent code sec_6110 provides that it may pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours dancy b floor frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437
